Citation Nr: 1748604	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-24 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating prior to March 13, 2017, and in excess of 10 percent thereafter for right foot surgical scars, status post bunionectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancé 


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1982 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In August 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

In January 2017, the Board remanded this matter to the RO for additional development.  Upon remand, the RO completed the directed development and the Veteran submitted additional evidence.  In a May 2017 rating decision and supplemental statement of the case (SSOC), the RO increased the disability rating to 10 percent, effective March 13, 2017.  The RO specified the evaluation was subject to a future review examination as there was a likelihood of improvement.  However, in an October 2017 rating decision, the RO retracted that specification, stating it erroneously scheduled a future review examination for the right foot scar even though the Veteran was already granted Dependents' Education Assistance based on his permanent and total combined evaluation.  The matter is now before the Board for further appellate action.  

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

Prior to March 13, 2017, the Veteran's right foot scar was one measuring, at most, 8 cm x 0.5 cm that was not unstable, deep, nonlinear, or tender, did not adhere to underlying tissue or cover an area of at least 12 sq. inches, and did not result in limitation of motion or loss of function;  thereafter the Veteran's right foot scars are two, the first measuring 6 cm in length and the second measuring 4 cm, that are tender to palpation but not unstable, deep, nonlinear, adhering to underlying tissue or cover an area of at least 12 sq. inches, and do not result in limitation of motion or loss of function.  


CONCLUSION OF LAW

The criteria for an initial compensable rating prior to March 13, 2017, and in excess of 10 percent thereafter for scars of the right foot, status post bunionectomy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014), provides that VA will assist a claimant in obtaining evidence necessary to substantiate claims, but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claims. 

The record reflects that all available pertinent treatment records, to include service treatment records and available post-service private treatment records, have been obtained.  Records associated with the Veteran's disability benefits from the Social Security Administration (SSA) were requested but no records were found by SSA.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  Moreover, the Veteran has been provided appropriate VA examinations for his scars claim.  

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The rating criteria for scars were revised effective August 30, 2002 and again, effective October 23, 2008.  However, the latter revisions are applicable only to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  As the Veteran filed his claim in August 2010, the most current criteria, in effect as of October 23, 2008, apply to his case. 

Under Diagnostic Code 7804, a 10 percent evaluation will be assigned where there are one or two painful or unstable scars; a 20 percent evaluation will be assigned where there are three or four painful or unstable scars, and a maximum rating of 30 percent will be assigned where there are five or more painful or unstable scars. 

An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Diagnostic Code 7804, Note (1). 



Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review, except as noted below.

Period prior to March 13, 2017

The Veteran underwent a VA examination for his foot conditions in January 2011.  The examiner noted the Veteran had undergone bunionectomy surgery in June 2010 for his right foot.  With regard to scars, the examiner noted a 3 inch by 8 millimeters linear scar at the base of the right great toe, which was well healed.  The Veteran first underwent a VA examination specifically for scars in August 2011.  The examiner cited to the January 2011 description of the scar and simply added that the Veteran stated he did not have trouble with the scar at the base of his right great toe.  

Upon the Board's remand, the Veteran underwent a VA examination of his scar in February 2017.  The Veteran reported he would be undergoing another surgery on his right foot in March 2017 due to right foot pain.  He also reported the pain was on the side of his right foot, and that he thought it was the foot that was painful in the area, not the scar.  On examination, the examiner noted the above-noted dimensions of the scar and found that it was well-healed, non-tender, not unstable and without sensory deficit in the area around it.  

A review of the record confirms the bunionectomy surgery and subsequent treatment of the right foot.  While there is extensive evidence of pain in the right foot, the preponderance of the evidence suggests the pain is on the foot itself and not caused by the surgical scar.  During this period, the Veteran's right foot surgical scar was well healed, non-tender, and stable.  In fact, the record suggests the Veteran himself observed the same as he reported the pain was of the foot and not the scar during the February 2017 examination.  Thus, the evidence of record shows that prior to March 13,2 017, the Veteran had one scar on his right foot, as a result of his June 2010 surgery, that was stable and not painful.  As such, the Board finds the preponderance of the evidence is against a compensable disability rating prior to March 13, 2017.  

Briefly, the Board notes the Veteran's representative, during the August 2016 Board hearing, posited that the Veteran was entitled to 10 percent because "the wound was at least six inches long, [...] which would rate a 10 percent [...] rating[.]"  In this regard, the Board notes the diagnostic codes, whose criteria is based on the area covered by the scar, are for burn scars or scars due to other causes, not of the head, face, or neck that are either deep or superficial, and nonlinear.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802.  The Veteran's right foot scar was linear, stable and not painful.  As such, the above-noted diagnostic codes are not applicable to his scar.  Rather, the evaluation under Diagnostic Code 7804 assigned by the RO, which takes into account the number of scars, their stability, and whether they are painful or not is the most appropriate evaluation. 



Period beginning March 13, 2017

With regard to the period beginning on March 13, 2017, the Board finds the evidence shows a worsening of the Veteran's scars on that date.  Private records of that date indicate the Veteran underwent a bunionectomy, an akin osteotomy, a capsulotomy, and an arthrodesis/fusion on the right foot.  

The Veteran underwent yet another VA examination of his scar in March 2017, after his scheduled bunionectomy.  On examination, the examiner noted two scars on the right foot.  The first scar was located on the medial side of the right great toe.  The second scar was located on top of the second toe.  Both scars were linear and the first one measured 6 centimeters in length, and the second one measured 4 centimeters.  The examiner noted both scars were tender to palpation.  

Given that after the March 13, 2017 procedures the Veteran had two scars on his right foot, which were painful to the examiner's touch during the March 2017 VA examination, the Board finds the 10 percent rating beginning on that date is proper.  A higher evaluation is not warranted because the Veteran does not have three or more painful or unstable scars on his right foot.  


ORDER

A non-compensable evaluation, but not higher, prior to March 13, 2017, and an evaluation of 10 percent, thereafter, for right foot scars, status post bunionectomy is granted, subject to the criteria applicable to the payment of monetary benefits. 



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


